DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as the claim is currently written it is directed towards software, or “a signal per se”. Examiner recommends amending the claim to read, “a non-transitory computer readable medium” in line 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 5, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 20140224023, hereinafter Smith) in view of Wegner (US 20210353259).
Regarding claim 1, Smith teaches an ultrasound system (apparatus 10 in fig. 1-2), comprising: 
an arbitrary waveform generator ([0029] arbitrary waveform generator 12 in fig. 1-2); 
an ultrasound transducer (ultrasonic transducer 20 in fig. 1-2) operatively connected with said arbitrary waveform generator (fig. 1-2 show the transducer 20 is connected to the arbitrary waveform generator 12); 
a memory ([0029] discloses a representation of a waveform is displayed on display 28 of computer device 22, meaning the representation of a waveform is stored in computer device 22, meaning computer device 22 contains a memory); and 
a plurality of excitation waveforms ([0039]-[0041], fig. 3b-c and fig. 4 show multiple different waveforms that are used by the apparatus) transmittable from said arbitrary waveform generator to said ultrasound transducer (fig. 2 and [0038] discloses the waveform output 14 is output from the generator 12 to the transducer 20), wherein a first excitation waveform of said plurality of excitation waveforms comprises an excitation portion with no damping portion ([0039]-[0040] and fig. 3b-c show a first excitation waveform that only includes an excitation portion 44), and wherein a second excitation waveform of said plurality of excitation waveforms comprises an excitation portion and a damping portion ([0041] and fig. 4 show a second excitation waveform 44 with an excitation portion 46 and a damping portion 48).
Smith does not specifically teach the plurality of excitation waveforms are stored in the memory. 
However,
Wegner in a similar field of endeavor teaches a memory comprising a plurality of excitation waveforms ([0024], “waveform generator 107 can also include at least one memory unit(s) that can store pre-stored waveforms”. Also [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith to have a memory comprising a plurality of excitation waveforms. The motivation to apply the known technique of having a memory comprise a plurality of excitation waveforms of Wegner to the system of Smith would be to allow for the predictable results of reducing the need for the user to input the waveform parameters which would allow an less skilled individual to also use the system. 
Regarding claim 4, Smith in view of Wegner teach the system of claim 1, as set forth above. Wegner further teaches the system comprises a plurality of said first excitation waveforms ([0024]-[0025] discloses the waveform generator 107 generates one or more digital waveforms. By generating more than one waveform the system comprises a plurality of said first excitation waveforms).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have a plurality of said first excitation waveforms. The motivation to apply the known technique of having a plurality of said first excitation waveforms of Wegner to the system of Smith in view of Wegner would be to allow for the predictable results of receiving returned waveforms from every region of the imaging region in one transmission which would ultimately reduce the total procedure time. 
Regarding claim 5, Smith in view of Wegner teach the system of claim 4, as set forth above. Wegner further teaches each of said plurality of first excitation waveforms uses a different excitation portion ([0025], discloses the individual waveforms are each generated by their own array element of the waveform synthesizer 108 and each waveform has its own particular frequency band meaning each waveform will have its own excitation portion).
Regarding claim 10, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith further teaches said excitation portion of said second excitation waveform precedes said damping portion of said second excitation waveform ([0041], fig. 4 shows that the excitation portion 46 of the waveform precedes the damping portion 48).
Regarding claim 11, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith further teaches said damping portion of said second excitation waveform is at least one of inverted and a reduced amplitude compared to said excitation portion of said second excitation waveform (fig. 4 shows the damping pulse 48 is inverted compared to the generating pulse 46. The pulse 48 has its positive power peak when the pulse 46 would have its negative power peak shown by 47).
Regarding claim 16, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith further teaches the system comprises at least one user interface and a display ([0029], fig. 2 shows the system includes a user interface (keyboard 26) and display 28).
Regarding claim 17, Smith teaches a method of executing an ultrasound procedure ([0010], “method of generating ultrasound”) using an ultrasound system (apparatus 10 in fig. 1-2) comprising an arbitrary waveform generator ([0029] arbitrary waveform generator 12 in fig. 1-2), memory ([0029] discloses a representation of a waveform is displayed on display 28 of computer device 22, meaning the representation of a waveform is stored in computer device 22, meaning computer device 22 contains a memory);, and an ultrasound transducer (ultrasonic transducer 20 in fig. 1-2), said method comprising: 
selecting an excitation waveform from a plurality of excitation waveforms and that defines a selected excitation waveform ([0029] discloses the user defines the parameters of the waveform to be transmitted. The plurality of possibilities the user can input are considered the plurality of excitation waveforms and the inputted parameters are considered the selected waveform which defines the selected excitation waveform. Additionally, [0039]-[0041], fig. 3b-c and fig. 4 show multiple different waveforms that are used by the apparatus), wherein a first excitation waveform of said plurality of excitation waveforms comprises an excitation portion with no damping portion ([0039]-[0040] and fig. 3b-c show a first excitation waveform that only includes an excitation portion 44), and wherein a second excitation waveform of said plurality of excitation waveforms comprises an excitation portion and a damping portion ([0041] and fig. 4 show a second excitation waveform 44 with an excitation portion 46 and a damping portion 48); 
sending said selected excitation waveform from said arbitrary waveform generator to said ultrasound transducer (fig. 2 and [0038] discloses the waveform output 14 is output from the generator 12 to the transducer 20); and 
transmitting an ultrasound signal from said ultrasound transducer in response to said sending ([0038], discloses output is sent to amplifier 34 which outputs output 18 which is sent to the transducer 20 which is then transmitted into the workpiece 36).
Smith does not specifically teach that the plurality of excitation waveforms are stored in the memory.
However,
Wegner in a similar field of endeavor teaches a memory comprising a plurality of excitation waveforms ([0024], “waveform generator 107 can also include at least one memory unit(s) that can store pre-stored waveforms”. Also [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Smith to have the memory store the plurality of excitation waveforms. The motivation to apply the known technique of having the memory store the plurality of excitation waveforms of Wegner to the system of Smith would be to allow for the predictable results of reducing the need for the user to input the waveform parameters which would allow an less skilled individual to also use the system. 

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner as applied to claim 1 above, and further in view of Maguire et al. (US 20020022833, hereinafter Maguire). 
Regarding claim 2, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach the ultrasound transducer is air-backed.
However,
Maguire in a similar field of endeavor teaches an air-backed ultrasound transducer (Abstract, [0247], discloses the transducer 830 is air-backed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have the ultrasound transducer be air-backed. The motivation to make this modification is in order to produce more energy from the ultrasound transducer, as recognized by Maguire (Abstract, [0247]).
Regarding claim 3, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach the ultrasound transducer excludes a backing layer.
However,
Maguire in a similar field of endeavor teaches an ultrasound transducer that excludes a backing layer ([0247] discloses the transducer 830 is air backed meaning the inner member does not sufficiently contact the inner surface of the transducer membrane meaning the transducer has no backing).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have the ultrasound transducer exclude a backing. The motivation to make this modification is in order to produce more energy from the ultrasound transducer, as recognized by Maguire (Abstract, [0247]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner as applied to claim 1 above, and further in view of Levy et al. (US 20190175954, hereinafter Levy).
Regarding claim 6, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach the system comprised a plurality of said second excitation waveforms.
However,
Levy in a similar field of endeavor teaches a system comprising a plurality of said second excitation waveforms ([0046] discloses the ultrasound waves 324 in fig. 3D are damped and are therefore second excitation waveforms as defined above. Additionally the waveforms 324 are used for auto-focusing which fig. 3A shows occurs multiple times meaning a plurality of second excitation waveforms are present).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have the system comprise a plurality of said second excitation waveforms. The motivation to make this modification is in order to detect changes within the tissue, as recognized by Levy (0046]).
Regarding claim 7, Smith in view of Wegner and Levy teach the system of claim 6, as set forth above. Levy further teaches each of said plurality of second excitation waveforms uses a different said excitation portion, a different said damping portion, or a combination thereof (fig. 3A shows that each of the auto-focusing procedures occur at different time meaning multiple different excitation portions and damping portions are used during the procedure).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner as applied to claim 1 above, and further in view of Weng et al. (US 20010031922, hereinafter Weng).
Regarding claim 8, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach said first excitation waveform output from said arbitrary waveform generator outputs a first ultrasound signal from said ultrasound transducer of a first bandwidth, wherein said second excitation waveform output from said arbitrary waveform generator outputs a second ultrasound signal from said ultrasound transducer of a second bandwidth, and wherein said second bandwidth is larger than said first bandwidth.
However,
Weng in a similar field of endeavor teaches said first excitation waveform output from said arbitrary waveform generator outputs a first ultrasound signal from said ultrasound transducer of a first bandwidth, wherein said second excitation waveform output from said arbitrary waveform generator outputs a second ultrasound signal from said ultrasound transducer of a second bandwidth, and wherein said second bandwidth is larger than said first bandwidth ([0055] discloses that when the damping network 173 is applied the bandwidth of the transducer becomes wider meaning the bandwidth of the pulse transmitted when the damping network is in place is larger than the bandwidth of the pulse when the switch 171 is open and there is no damping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have said arbitrary waveform generator outputs a first ultrasound signal from said ultrasound transducer of a first bandwidth, wherein said second excitation waveform output from said arbitrary waveform generator outputs a second ultrasound signal from said ultrasound transducer of a second bandwidth, and wherein said second bandwidth is larger than said first bandwidth. The motivation to make this modification is in order to obtain greater image resolution, as recognized by Weng ([0008], [0054]).
Regarding claim 9, Smith in view of Wegner and Weng teach the system of claim 8, as set forth above. Smith in view of Wegner and Weng does not specifically teach said second bandwidth is at least three times larger than said first bandwidth. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system of Smith in view of Wegner and Weng to have said second bandwidth be at least three times larger than said first bandwidth, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05(II)). In the instant case, the apparatus of Smith in view of Wegner and Weng would not operate differently with the claimed bandwidth and since the system is intended to transmit a damped pulse have a bandwidth greater than a transmitted undamped pulse, the system would function appropriately having the claimed bandwidth. Further applicant places no criticality on the range claimed, indicating that “bandwidths that are output from the ultrasound transducer 114 using excitation waveforms 120b may be at least three times that of the bandwidths that are output from the ultrasound transducer 114 using excitation waveforms 120a”, meaning there could be other applications where the bandwidth is less or more ([0038] of the present applications specification). 

Claim(s) 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner as applied to claim 1 above, and further in view of Bannow et al. (CN102378094 machine translation, hereinafter Bannow).
Regarding claim 12, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach said damping portion of said second excitation waveform comprises damping pulses of varying amplitude which are out of phase with said excitation portion of said second excitation waveform.
However,
Bannow in a similar field of endeavor teaches said damping portion of said second excitation waveform comprises damping pulses of varying amplitude which are out of phase with said excitation portion of said second excitation waveform (para. 33 discloses the suppression pulse comprises an amplitude that is below the corresponding size of the excitation pulse. Para. 35 discloses the suppression pulse is 180 degrees out of phase from the excitation pulse/measurement signal meaning the suppression pulse is inverted. para. 61 discloses a second part of the suppression pulse (the second suppression pulse) is controlled with a smaller amplitude than the first part (first suppression pulse) and that the pulse is reversed meaning it is inverted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have said damping portion of said second excitation waveform comprises damping pulses of varying amplitude which are out of phase with said excitation portion of said second excitation waveform. The motivation to make this modification is in order to have no significant vibrations still occur in the region being imaged from the initial excitation pulse, as recognized by Bannow (para. 61).
Regarding claim 13, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith further teaches said damping portion of said second excitation waveform comprises an inverted cycle pulse (fig. 4 shows the damping pulse 48 is inverted compared to the generating pulse 46. The pulse 48 has its positive power peak when the pulse 46 would have its negative power peak shown by 47). Smith in view of Wegner does not specifically teach said damping portion of said second excitation waveform comprises an inverted cycle pulse of a first cycle with a smaller first amplitude than said excitation portion, followed by an inverted cycle pulse of a second cycle with a smaller second amplitude than said excitation portion, and wherein said second amplitude is also smaller than said first amplitude.
However,
Bannow in a similar field of endeavor teaches said damping portion of said second excitation waveform comprises an inverted cycle pulse of a first cycle with a smaller first amplitude than said excitation portion (para. 33 discloses the suppression pulse comprises an amplitude that is below the corresponding size of the excitation pulse. Para. 35 discloses the suppression pulse is 180 degrees out of phase from the excitation pulse/measurement signal meaning the suppression pulse is inverted), followed by an inverted cycle pulse of a second cycle with a smaller second amplitude than said excitation portion, and wherein said second amplitude is also smaller than said first amplitude (para. 61 discloses a second part of the suppression pulse (the second suppression pulse) is controlled with a smaller amplitude than the first part (first suppression pulse) and that the pulse is reversed meaning it is inverted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have said damping portion of said second excitation waveform comprises an inverted cycle pulse of a first cycle with a smaller first amplitude than said excitation portion, followed by an inverted cycle pulse of a second cycle with a smaller second amplitude than said excitation portion, and wherein said second amplitude is also smaller than said first amplitude. The motivation to make this modification is in order to have no significant vibrations still occur in the region being imaged from the initial excitation pulse, as recognized by Bannow (para. 61).
Regarding claim 14, Smith in view of Wegner and Bannow teach the system of claim 13, as set forth above. Bannow further teaches the first and second cycles are set for a predetermined time period (para. 61, “the time segments 46 and 48 end after a predetermined time period (defined by the number of cycles)”). Smith in view of Wegner and Bannow do not specifically teach said first cycle is a 1.5 cycle pulse and said second cycle is a 2 cycle pulse. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the system of Smith in view of Wegner and Bannow to have said first cycle be a 1.5 cycle pulse and said second cycle be a 2 cycle pulse, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05(II)). In the instant case, the system of Smith in view of Wegner and Bannow would not operate differently with the claimed cycle pulse periods and since the system is intended to transmit two cycle pulses in said damping portion over a predetermined time period the device would function appropriately having the claimed cycle pulse periods. Further applicant places no criticality on the cycle pulse periods claimed, indicating in para. 51 and 53 of the present application a use of a both 1.5/2 cycle damping pulses and two 1.5 cycle damping pulses to perform the damping, meaning multiple different combinations of cycle period can be used. 
Regarding claim 15, Smith in view of Wegner teach the system of claim 1, as set forth above. Smith in view of Wegner does not specifically teach said dampening portion comprises a first dampening pulse of a first amplitude that is less than said excitation portion, a second dampening pulse following said first dampening pulse and that is of a second amplitude that is less than both said first amplitude and said excitation portion.
However,
Bannow in a similar field of endeavor teaches said dampening portion comprises a first dampening pulse of a first amplitude that is less than said excitation portion (para. 33 discloses the suppression pulse comprises an amplitude that is below the corresponding size of the excitation pulse), a second dampening pulse following said first dampening pulse and that is of a second amplitude that is less than both said first amplitude and said excitation portion (para. 61 discloses a second part of the suppression pulse (the second suppression pulse) is controlled with a smaller amplitude than the first part (first suppression pulse)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith in view of Wegner to have said dampening portion comprises a first dampening pulse of a first amplitude that is less than said excitation portion, a second dampening pulse following said first dampening pulse and that is of a second amplitude that is less than both said first amplitude and said excitation portion. The motivation to make this modification is in order to have no significant vibrations still occur in the region being imaged from the initial excitation pulse, as recognized by Bannow (para. 61).

Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner and Miller et al. (US 5163027, hereinafter Miller).
Regarding claim 18, Smith in view of Wegner teach the method of claim 17, as set forth above. Smith in view of Wegner does not specifically teach presenting said plurality of excitation waveforms on a display, wherein said selecting comprises using a user interface to select one of said plurality of excitation waveforms presented on said display.
However,
Miller in a similar field of endeavor teaches presenting a plurality of excitation waveforms on a display, wherein said selecting comprises using a user interface to select one of said plurality of excitation waveforms presented on said display (col. 8, lines 35-42 discloses the plurality of waveforms are displayed on the display and the operator selects one of the waveforms. The device used to select the waveform is considered the user interface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Smith in view of Wegner to present a plurality of excitation waveforms on a display, wherein said selecting comprises using a user interface to select one of said plurality of excitation waveforms presented on said display. The motivation to apply the known technique of presenting a plurality of excitation waveforms on a display, wherein said selecting comprises using a user interface to select one of said plurality of excitation waveforms presented on said display of Miller to the method of Smith in view of Wegner would be to allow for the predictable results of showing the user each of the possible waveforms that can be used by the system, thereby allowing a less experienced operator to use the system.
Regarding claim 20, Smith teaches a computer-readable storage medium ([0029] discloses a representation of a waveform is displayed on display 28 of computer device 22, meaning the representation of a waveform is stored in computer device 22, meaning computer device 22 contains a storage medium); and 
a plurality of excitation waveforms ([0039]-[0041], fig. 3b-c and fig. 4 show multiple different waveforms that are used by the apparatus), wherein a first excitation waveform of said plurality of excitation waveforms comprises an excitation portion with no damping portion ([0039]-[0040] and fig. 3b-c show a first excitation waveform that only includes an excitation portion 44), and wherein a second excitation waveform of said plurality of excitation waveforms comprises an excitation portion and a damping portion ([0041] and fig. 4 show a second excitation waveform 44 with an excitation portion 46 and a damping portion 48).
Smith does not specifically teach the plurality of excitation waveforms are stored in the storage medium. 
However,
Wegner in a similar field of endeavor teaches a storage medium comprising a plurality of excitation waveforms ([0024], “waveform generator 107 can also include at least one memory unit(s) that can store pre-stored waveforms”. Also [0021]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Smith to have a storage medium comprising a plurality of excitation waveforms. The motivation to apply the known technique of having a storage medium comprise a plurality of excitation waveforms of Wegner to the system of Smith would be to allow for the predictable results of reducing the need for the user to input the waveform parameters which would allow an less skilled individual to also use the system. 
Smith in view of Wegner does not specifically teach a protocol configured to: present at least some of said plurality of excitation waveforms on a display; and allow for selection of any one of said plurality of excitation waveforms through a user interface.
However,
Miller in a similar field of endeavor teaches a protocol configured to: present at least some of said plurality of excitation waveforms on a display; and allow for selection of any one of said plurality of excitation waveforms through a user interface (col. 8, lines 35-42 discloses the plurality of waveforms are displayed on the display and the operator selects one of the waveforms. The device used to select the waveform is considered the user interface and the process of the system displaying the waveforms is considered the protocol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medium disclosed by Smith in view of Wegner to have a protocol configured to: present at least some of said plurality of excitation waveforms on a display; and allow for selection of any one of said plurality of excitation waveforms through a user interface. The motivation to apply the known technique of having a protocol configured to: present at least some of said plurality of excitation waveforms on a display; and allow for selection of any one of said plurality of excitation waveforms through a user interface of Miller to the medium of Smith in view of Wegner would be to allow for the predictable results of showing the user each of the possible waveforms that can be used by the system, thereby allowing a less experienced operator to use the system.

 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Wegner and Miller as applied to claim 18 above, and further in view of Yang (US 20180070914).
Regarding claim 19, Smith in view of Wegner and Miller teach the method of claim 18, as set forth above. Smith in view of Wegner and Miller does not specifically teach said presenting comprises presenting said plurality of excitation forms in two different groups, wherein a first group comprises a plurality of said first excitation waveforms, and wherein a second group comprises a plurality of said second excitation waveforms. 
However,
Yang in a similar field of endeavor teaches presenting a plurality of waveforms in different groups ([0194] and fig. 13 disclose displaying the plurality of lists that correspond to the plurality of shear wave data segments in three different groups. The shear wave data segments are considered the waveforms, wherein a first group comprises a plurality of first waveforms, and wherein a second group comprises a plurality of second waveforms ([0194] and fig. 13 discloses the groups of segments (318, 319, 320) each contain a plurality of values corresponding to each of the shear wave data segments). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Smith in view of Wegner and Miller to have said presenting comprises presenting said plurality of excitation forms in two different groups, wherein a first group comprises a plurality of said first excitation waveforms, and wherein a second group comprises a plurality of said second excitation waveforms. The motivation to apply the known technique of presenting a plurality of waveforms in different groups, wherein a first group comprises a plurality of first waveforms, and wherein a second group comprises a plurality of second waveforms of Yang to the method of Smith in view of Wegner and Miller would be to allow for the predictable results of having the user be able to easily select from only the group of excitation waveforms they have an interest in. thereby speeding up the procedure because the user won’t have to sort through multiple types of waveforms in order to find the waveform they are searching for. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793